Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the vent 16 (see para.0351).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both the developing frame (see para.0082) and vent 16 (see para.0351).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 6, 9, 10, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claim set, words like “downward”, “above”, “top level”, “upper end”, “lower end”, etc are used.  These are directional words that need to be tied to a position in space or known direction to have definite meaning.  An example of appropriate wording would be ‘downward in the gravitational direction’.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 defines Csmax as “larger than the area Asmin and the area Bs at the position of the discharge opening”.  It is unclear whether this is meaning that ‘Csmax > Asmin+Bs’ or meaning ‘Csmax > Asmin and also Csmax > Bs’.  As a result, the Office is unable to ascertain the metes and bounds of the claim.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how a partition member can form a port.  In common parlance, a partition tends to be a wall.  A communication port can be in a wall/partition, a wall/partition can have a port, but it is decidedly unclear how a wall can also be a port or form one.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the drive input member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-2, 7-8, 11-16, 18-20, 22, 24-40, 42 and 112-113 are allowed.
Claims 3-6, 9, 10, 17, 21, 23 and 41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “a communication port for fluid communication between the toner accommodation chamber and the toner discharging chamber; (ii) a feeding member movable relative to the casing and configured to feed the toner from the toner accommodation chamber through the communication port into the toner discharging chamber; (iii) a pump configured to discharge the toner through the discharge opening by using air, wherein at least a part of the feeding member is in the communication port, and wherein, in a cross-sectional plane perpendicular to the a toner feeding direction of the feeding member a minimum cross-sectional area of the communication port is Asmin, the toner discharging chamber has a cross-sectional area Bs that is larger than Asmin, and the toner accommodation chamber has a cross-sectional area Cs that is larger than Asmin” in combination with the remaining claim elements as set forth in claims 1-42 and 112-113.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuzaki et al. (WO 2021054482 A1) does not constitute prior art, but does teach a cartridge with a feeding member movable relative to the casing thereof with a pump to help discharge the toner.
Leemhuis et al. (US Pub.2014/0369719) teach a toner cartridge with a first accommodating portion, a discharge chamber, and a connecting portion with a feeding member from the accommodating portion through the discharge chamber, wherein a vent is provided between the accommodating portion and the discharge chamber; however, the reference fails to teach a pump.
Saito (US Pub.2017/0343925) teaches a toner container with a smaller conveyance passage, pump, and discharge chamber and a feeding member bridging the accommodating portion and the conveyance passage; however, the feeding member does not rotate relative to the container.
Zhu et al. (US 10,599,065) teach a toner cartridge with a feeding member in a conveyance passage wherein the feeding member does not move relative to the cartridge housing.
Jimba et al. (US Pub.2014/0153974) teach variations of a toner cartridge with a pump member and certain embodiments have configurations that mete the dimensional limitations of the claim; however, the reference fails to disclose a feeding member movable in relation to the casing which also is in the communication port.
Chen et al. (US Pub.2021/0325801) teaches a toner cartridge with a pump.
Kawamura et al. (US Pub.2021/0373460) does not constitute prior art, but is cited as relevant related art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
8/22/2022